Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 1 – 9, 14 – 24, and 29.

Please amend claim 28 as follows:


28. (Currently Amended) An apparatus comprising:

at least one processor; and

at least one memory including computer program code;

the at least one memory and the computer program code configured to, with the
at least one processor, cause the apparatus at least to perform:

obtaining a set of raw data at least comprising user traffic and service access information relating to activity of one or more users over a
communication network, wherein the communication network is managed by a
communication network operator;

processing the obtained set of raw data in accordance with at least one data
isolation policy maintained by the communication network operator to generate a first set of data comprising at least a portion of the set of raw data with sensitive data associated with the one or more users removed; 

a second set of data comprising the sensitive data removed from the set of raw data; 

and a third set of data comprising a mapping between portions of the set of raw data and the first set of data;

exposing the first set of data to a third party; 

and isolating the second set of data and the third set of data from the third party;


identifiers of network users' accounts, which are registered in a service platform provided by the communication network operator, network users' sensitive information that users do not want to share with third parties, network users’ public information that users volunteer to share with third parties, identifiers of the third party service providers’ accounts, which are registered in a service platform provided by the communication network operator, types of services used, information relating to third party service
providers, and information relating to the network access time, items purchased, and billing.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495